
	
		II
		111th CONGRESS
		2d Session
		S. 3014
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 22, 2010
			Ms. Stabenow (for
			 herself, Mr. Hatch,
			 Mr. Schumer, Ms. Snowe, and Mr. Brown
			 of Ohio) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow companies to utilize existing alternative minimum tax credits to
		  create and maintain United States jobs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Job Creation and Investment
			 Act.
		2.Election to temporarily utilize unused AMT
			 credits determined by domestic wages and domestic investment
			(a)In generalSection 53 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(g)Election for corporations with unused
				credits
						(1)In generalIf a corporation elects to have this
				subsection apply, then notwithstanding any other provision of law, the
				limitation imposed by subsection (c) for any such taxable year shall be
				increased by the AMT credit adjustment amount.
						(2)AMT credit adjustment amountFor purposes of paragraph (1), the term
				AMT credit adjustment amount means with respect to any taxable
				year beginning in 2010 or 2011, the lesser of—
							(A)a corporation’s minimum tax credit
				determined under subsection (b), or
							(B)the sum of—
								(i)20 percent of new qualifying domestic
				compensation paid during such taxable year, determined by taking into account
				not more than $100,000 for each employee, plus
								(ii)20 percent of new domestic investments made
				during such taxable year, plus
								(iii)10 percent of qualifying domestic
				compensation paid during the preceding taxable year, determined by taking into
				account not more than $100,000 for each employee.
								(3)Qualifying domestic
				compensationFor purposes of
				this subsection, the term qualifying domestic compensation means,
				with respect to any person for any taxable year of such person, the sum of the
				amounts described in paragraphs (3), (8), and (9) of section 6051(a) paid by
				such person with respect to employment of citizens or residents of the United
				States (within the meaning of section 7701(a)(30)(A)) by such person during the
				calendar year ending during such taxable year.
						(4)New qualifying domestic
				compensationFor purposes of
				this subsection, the term new qualifying domestic compensation
				means qualifying domestic compensation paid with respect to employment of
				individuals the hiring date (or, in the case of furloughed employees, the
				recall date) of whom occurs during the taxable year. For purposes of the
				preceding sentence, rules similar to the rules of section 51(i)(1) shall
				apply.
						(5)New domestic investmentsFor purposes of this subsection, the term
				new domestic investments means the cost of qualified property (as
				defined in section 168(k)(2)(A)(i))—
							(A)the original use of which commences with
				the taxpayer during the taxable year, and
							(B)which is placed in service in the United
				States by the taxpayer during such taxable year.
							(6)Special maintenance of workforce
				rule
							(A)In generalIn any taxable year beginning in 2011,
				paragraph (2)(B)(iii) shall apply only if the taxpayer's qualifying domestic
				compensation in such taxable year is at least 100 percent of such compensation
				in the preceding taxable year.
							(B)Acquisitions, etcFor purposes of subparagraph (A), in
				determining the qualifying domestic compensation for the preceding taxable
				year, rules similar to the rules under subparagraphs (A) and (B) of section
				41(f)(3) shall apply to adjust the compensation for acquisitions and
				dispositions (taxable or otherwise) of any major portion of a trade or business
				or any major portion of a separate unit of a trade or business.
							(7)Credit refundableFor purposes of subsections (b) and (c) of
				section 6401, the aggregate increase in the credits allowable under part IV of
				subchapter A for any taxable year resulting from the application of this
				subsection shall be treated as allowed under subpart C of such part (and not to
				any other subpart).
						(8)Election
							(A)In generalAn election under this subsection shall be
				made at such time and in such manner as prescribed by the Secretary, and once
				effective, may be revoked only with the consent of the Secretary.
							(B)Interim electionsUntil such time as the Secretary prescribes
				a manner for making an election under this subsection, a taxpayer is treated as
				having made a valid election by providing written notification to the Secretary
				and the Commissioner of Internal Revenue of such election.
							(9)Aggregation ruleFor purposes of this subsection—
							(A)all corporations which are members of an
				affiliated group of corporations filing a consolidated tax return, and
							(B)all partnerships in which more than 50
				percent of the capital and profits interest in the partnership are owned by the
				corporation (directly or indirectly) at all times during the taxable year in
				which an election under this subsection is in effect,
							shall be treated as a single
				corporation.(10)Application to partnershipsIn the case of a partnership—
							(A)this subsection shall be applied at the
				partner level, and
							(B)each partner shall be treated as having for
				the taxable year an amount equal to such partner’s allocable share of the
				qualifying domestic compensation, new qualifying domestic compensation, and new
				domestic investments of the partnership for such taxable year (as determined
				under regulations prescribed by the Secretary).
							(11)No double benefitNotwithstanding clause (iii)(II) of section
				172(b)(1)(H), any taxpayer which has previously made an election under such
				section shall be deemed to have revoked such election by the making of its
				first election under this subsection.
						(12)RegulationsThe Secretary may issue such regulations or
				other guidance as may be necessary or appropriate to carry out the purposes of
				this subsection, including to prevent fraud and abuse under this
				subsection.
						(13)TerminationThis subsection shall not apply to any
				taxable year that begins after December 31,
				2011.
						.
			(b)Quick refund of refundable
			 creditSection 6425 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Allowance of AMT credit adjustment
				amountThe amount of an
				adjustment under this section as determined under subsection (c)(2) for any
				taxable year may be increased to the extent of the corporation's AMT credit
				adjustment amount determined under section 53(g) for such taxable
				year.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			
